UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-1553


MAGDALENA    KUBICKA;   ARKADIUSZ     GURCZAK,    a/k/a    Arkadiusz
Girczac,

                 Petitioners,

            v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    January 19, 2016                Decided:    January 26, 2016


Before WILKINSON and     THACKER,     Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioners.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, John S. Hogan, Assistant Director,
Laura M.L. Maroldy, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Petitioners Magdalena Kubicka and Arkadiusz Gurczak, both

natives and citizens of Poland, seek review of an order of the

Board of Immigration Appeals (Board) dismissing their appeal of

the   Immigration      Judge’s    decision     denying    their    motion    for   a

continuance     or     administrative        closure.      We     have    reviewed

petitioners’ claims and the administrative record and find no

abuse of discretion.           See Lendo v. Gonzales, 493 F.3d 439, 441

(4th Cir. 2007).        Accordingly, we deny the petition for review

for the reasons stated by the Board.             See In re: Kubicka (B.I.A.

Apr. 23, 2015).         We dispense with oral argument because the

facts   and   legal    contentions      are   adequately    presented       in   the

materials     before    this    court   and    argument   would     not   aid    the

decisional process.

                                                                  PETITION DENIED




                                         2